DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 5/5/2022, is acknowledged. Claims 10 and 12-14 are amended; Claims 11 and 15 are canceled; Claims 21-22 are newly added. Claims 1-10, 12-14, and 16-22 are currently pending, claims 10, 12-14, and 16-21 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and corresponding new claim 22 in the reply filed on 5/5/2022 is acknowledged.
Claims 10, 12-14, and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coury, et al., “Design and production of Al-Mn-Ce alloys with tailored properties,” Materials and Design, Vol. 110, pp. 436-448, August 4, 2016 (cited on IDS).
With respect to Claim 1, the conditions (i), (ii), and (iii) are narrowly interpreted such that only the exact compositions are excluded, and the conditional limitations do not represent ranges or approximate compositional values.
Coury teaches an alloy with a composition as follows (p. 437):

Claim 1 (wt%)
Coury
Ce
4-20
4 at% (16.89 wt%)
Mn
0.25-15.0
6 at% (9.93 wt%)
Fe
0-2
-
Mg
0-2
-
Zr
0-2
-
Al
Balance
Balance

	
Compositional ranges including zero, for example the claimed ranges of Fe, Mg, and Zr, are interpreted as optional elements.  Thus, Coury teaches a specific alloy embodiment with a composition falling within each of the required compositional ranges and which satisfies each of the conditions (i), (ii), and (iii) and is sufficiently specific to anticipate the instant claim.
Finally, with respect to the preamble limitation “for additive manufacturing,” the limitation does not impart any specific additional structure or required properties.  Thus, any alloy meeting the claimed composition is deemed capable of the recited intended use of “for additive manufacturing.” “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.
With respect to Claims 2, 4, and 5, Coury teaches an alloy composition falling within each of the recited ranges. (see rejection of Claim 1 above; p. 437).
With respect to Claim 22, Coury teaches that the alloy primarily forms an Al20Mn2Ce intermetallic phase. (see abstract; p. 436-438). While the reference teaches the preferential nucleation of an Al20Mn2Ce intermetallic phase, the reference is silent as the nucleation rate in an additively manufactured component. However, as Coury teaches an alloy with the same composition and which is known to preferentially nucleate an Al20Mn2Ce intermetallic phase, it would be expected to necessarily result in the same properties, including the claimed nucleation rate of intermetallic phases as required by claim 22. See MPEP 2112.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 5578144).
With respect to Claim 1, the conditions (i), (ii), and (iii) are narrowly interpreted such that only the exact compositions are excluded, and the conditional limitations do not represent ranges or approximate compositional values.
Satou teaches an alloy with a composition, in wt%, as follows (col. 2, ln. 40-48):

Claim 1
Satou
Ce
4-20
0.5-15 of one or more of Ce, Y, La, Sm, Nd, Hf, Nb and Ta
Mn
0.25-15.0
0.5-15 total of one or more elements including Mn, Fe, Mg, Zr, and others
Fe
0-2
0.5-15 total of one or more elements including Mn, Fe, Mg, Zr, and others
Mg
0-2
0.5-15 total of one or more elements including Mn, Fe, Mg, Zr, and others
Zr
0-2
0.5-15 total of one or more elements including Mn, Fe, Mg, Zr, and others
Al
Balance
Balance

	
Compositional ranges including zero, for example the claimed ranges of Fe, Mg, and Zr, are interpreted as optional elements.  Satou teaches an alloy with compositional ranges of Ce, Mn, Fe, Mg, Zr, and Al overlapping the instantly claimed ranges, including the conditions related to Mn and Ce content.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Finally, with respect to the preamble limitation “for additive manufacturing,” the limitation does not impart any specific additional structure or required properties.  Thus, any alloy meeting the claimed composition is deemed capable of the recited intended use of “for additive manufacturing.” “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.
With respect to Claims 2-7, Satou teaches compositional ranges of Ce, Mn, Fe, Mg, and Zr overlapping the instantly claimed ranges. (see rejection of Claim 1 above; col. 2, ln. 40-48).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 8, Satou teaches wherein the alloy comprises a total of 0.5-15 wt% of Mn, Fe, Mg, Zr, Si, Ni, V, and Ti. (col. 2, ln. 40-48).  Thus, the reference is deemed to teach individual compositional ranges of 0-15 wt% of each recited element (Mn, Fe, Mg, Zr, Si, Ni, V, and Ti) such that the total content falls within 0.5-15 wt%.  Satou, therefore, is deemed to teach compositional ranges overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claims 9, Satou teaches wherein the alloy comprises contents of Ce, Mn, Fe, Si, and Mg overlapping the instantly claimed ranges. (col. 2, ln. 40-48).  Specifically, Satou teaches a content of 0.5-15 wt% of Ce and a total content of 0.5-15 wt% of Mn, Fe, Si, and Mg, and therefore, is deemed to teach individual compositional ranges of 0-15 wt% of Mn, Fe, Si, and Mg wherein the total content is limited to 0.5-15 wt%.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 22, Satou teaches that the alloy forms an Al-Ln-M (wherein Ln may be Ce and M may be Mn) type intermetallic phase (col. 2, ln. 54-59), but is silent as to the nucleation rate of such intermetallic phases when the alloy is formed into an additively formed product.  However, as Satou teaches an alloy with substantially overlapping compositional ranges, it would be expected to necessarily result in the same properties, including the claimed nucleation rate of intermetallic phases as required by claim 22. See MPEP 2112.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of copending Application No. 17084582 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are drawn to Al-based alloy compositions having substantially overlapping compositional ranges of Ce, Mn, Fe, Mg, Zr, Si, Cr, and Ni (instant claims 1-9).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.  Furthermore, the instantly claimed limitation “for additive manufacturing” is not interpreted to require or impart any additional structure or properties and therefore, the related alloy would necessarily be capable of the same use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of copending Application No. 17084575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are drawn to Al-based alloy compositions having substantially overlapping compositional ranges of Ce, Mn, Fe, Mg, Zr, Si, Cr, and Ni (instant claims 1-9).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.  Furthermore, the instantly claimed limitation “for additive manufacturing” is not interpreted to require or impart any additional structure or properties and therefore, the related alloy would necessarily be capable of the same use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735